Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 8, 9 and 14 are objected to because of the following informalities:  
Claim 5  line 3, “… circuit comprises” should correctly be “… circuit further  comprises”.

Claim 8, “a ground terminal” should correctly be “the ground terminal”, see claim 5, line 8.

Claim 9, page 17, lines 4 and 9, “non-inverting” should correctly be “inverting”. Note, Figures 3 and 6 show collector/second terminal of transistor (304) is connected to the “inverting/negative terminal” of amplifier (302), wherein non-inverting/positive terminal of amplifier (302) is grounded.

Claim 14  line 3, “… circuit comprises” should correctly be “… circuit further  comprises”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (4,891,603).
Regarding claim 9, Oda (Figs. 1-3) discloses a logarithmic amplifier circuit, comprising: a current input terminal (1); an amplifier (2) can be read as4300-0837US v316TI-91685 an adaptive gain amplifier circuit which can be configured to provide a gain that decreases as an input current received at the current input terminal increases, and comprising: a - input terminal; and an output terminal (4); and a transistor (3) comprising: a first/emitter terminal coupled to the output terminal (4) of the adaptive gain amplifier circuit; a second/collector terminal coupled to the - input terminal (1) of the adaptive gain amplifier; and a third/base terminal coupled to a ground, which can be read as a common terminal.
9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picciotto (5,699,004).
Regarding claim 9, see Figures 1-5.

Allowable Subject Matter
Claims 1-8 and 18-21 are allowed.
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-8, among others, no prior art found comprising a diode and a transistor having the connections as claimed.
Claims 18-21, among others, no prior art found comprising first and second diodes and a transistor having the connections as claimed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 10-12, no prior art found having a diode as claimed.
Regarding claim 13, no prior art found having a resistor as claimed. 
Regarding claims 14-17, no prior art found having a second transistor as claimed. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843